                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ROBERT JOYNER,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 20-cv-54-NJR
                                                   )
                                                   )
 WEXFORD HEALTH SOURCES, INC.,                     )
 LANA NALEWAJA, DR. DAVID,                         )
 BENERIO SANTOS, JOHN BALDWIN,                     )
 KYM JOHNSTON, SARAH JOHNSON,                      )
 PATTY SNEED, DEBBIE KNAUER,                       )
 ANN LAHR, and SUSAN WALKER,                       )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Robert Joyner, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Centralia Correctional Center (“Centralia”), brings this action pursuant

to 42 U.S.C. § 1983 for deprivations of his constitutional rights while at Shawnee Correctional

Center (“Shawnee”) and Centralia. In the Complaint, Plaintiff alleges Defendants were

deliberately indifferent to his serious medical needs in violation of the Eighth Amendment.

Plaintiff seeks declaratory judgment and monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money




                                                 1
damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint: Prior to entering IDOC custody

Plaintiff suffered 6 gunshot wounds to his back, hip, and spine which required surgical repair.

During the surgery, a drainage device called the “Jackson-Pratt” was left in his left kidney and was

to be removed at a later date (Doc. 1, p. 6). He later developed a bladder infection while in the

custody of Cook County Jail which also required surgery (Id. at pp. 6-7).

       Upon transferring to Shawnee in 2012, Plaintiff began complaining of throat, chest, and

stomach pain (Doc. 1, p. 7). Dr. David would only provide him over-the-counter medications for

his chest pain. He then began bleeding from the rectum and was diagnosed with hemorrhoids by

Dr. David and prescribed hemorrhoid cream (Id.). Although Plaintiff requested care from a

specialist, Dr. David refused. Dr. David prescribed Plaintiff an iron supplement due to blood loss

from his rectum. Although he continued to seek treatment from Dr. David for bleeding in his

rectum and throat pain, he was only provided with throat lozenges and hemorrhoid cream (Id. at

pp. 8-9).

       On January 24, 2018, Plaintiff transferred to Centralia and began complaining about his

chest, stomach, and throat pain. Dr. Santos would only give him Pepcid for his stomach but refused

pain medications (Doc. 1, p. 9). He was provided a chest x-ray, but Plaintiff alleges that an x-ray

will not show any obstructions, which were previously revealed in a CT scan while at Cook County

Jail (Id.). Plaintiff continued to complain of bleeding from his rectum and throat pain. On May 4,

2018, Dr. Santos finally prescribed antibiotics for his throat pain but his throat remained swollen




                                                 2
when he was seen by a nurse on May 23, 2018 (Id. at p. 10). Dr. Santos only provided different

hemorrhoid creams for his bleeding, which did not help his condition (Id. at pp. 11-13).

        He received his medical records from the hospital where he had his previous surgery and

provided a copy to Nalewaja in order that the healthcare unit would take seriously his concerns

about an object inside his stomach (Doc. 1 at p. 13). Nalewaja later informed Plaintiff that Dr.

Santos scheduled Plaintiff for a colonoscopy to identify the source of his bleeding.

        Plaintiff also alleges that he wrote numerous grievances and emergency grievances, but

they were denied by Susan Walker, Ann Lahr, Debbie Knauer, Patty Sneed, Sarah Johnson, and

John Baldwin (Doc. 1, pp. 4-5, 7-8, 11-12, 14). He also sought a copy of his medical records from

Kym Johnston but never received a response (Id. at p. 8).

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to designate a

single count in this pro se action:

        Count 1:          Dr. David, Benerio Santos, Lana Nalewaja, John Baldwin, Kym
                          Johnston, Sarah Johnson, Patty Sneed, Debbie Knauer, Ann
                          Lahr, Susan Walker, and Wexford Health Sources, Inc. were
                          deliberately indifferent under the Eighth Amendment to
                          Plaintiff’s complaints of pain and bleeding rectum.


The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
       At this stage, the Court finds that Plaintiff states a viable deliberate indifference claim

against Dr. David and Benerio Santos. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v.

Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012);

Greeno v. Daley, 414 F.3d 645, 655 (7th Cir. 2005).

       Plaintiff fails to state a claim against John Baldwin, Sarah Johnson, Patty Sneed, Debbie

Knauer, Ann Lahr, and Susan Walker. He alleges that they denied or failed to improperly

investigate his grievances, but the denial or mishandling of a grievance does not amount to a

constitutional violation. Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011) (“[T]he alleged

mishandling of [a prisoner’s] grievance by persons who otherwise did not cause or participate in

the underlying conduct states no claim.”); George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007).

Because Plaintiff only alleges that these individuals denied his grievances, his claim against them

are DISMISSED without prejudice.

       He also fails to state a claim against Kym Johnston and Lana Nalewaja. He alleges that

Johnston did not respond to his request for a copy of his medical records. As to Nalewaja, he

alleges he provided her with his surgical records and she informed him of his scheduled

colonoscopy. He does not allege that either of these individuals participated in his medical care or

were deliberately indifferent to his medical needs. Accordingly, they are DISMISSED without

prejudice.

       Plaintiff also fails to state a claim against Wexford. He alleges that Wexford failed to ensure

that he received proper care and that they had policies and practices that restricted and denied him

proper medical care. Wexford cannot be liable on the basis of respondeat superior, or supervisory,

liability because it is not recognized under Section 1983. Shields v. Illinois Dep’t of Corr., 746

F.3d 782, 789 (7th Cir. 2014) (citing Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th



                                                 4
Cir. 1982)). Wexford will only be liable for deliberate indifference if an unconstitutional policy or

practice of the corporation caused the constitutional deprivation. Although Plaintiff alleges that

Wexford has policies and practices, he fails to point to any specific policy or practice that led to a

violation of his constitutional rights. He only offers legal conclusions which are not enough. As

such, Wexford is also DISMISSED without prejudice.

                                           Pending Motions

        As to Plaintiff’s motion for counsel (Doc. 3), Plaintiff states that he has written a number

of attorneys that have declined to take his case. Given the early stage of the litigation, however, it

is difficult to accurately evaluate the need for the assistance of counsel. See Kadamovas v. Stevens,

706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s

need for assistance of counsel ... cannot be gauged.”). 2 Further, counsel is not needed at this time

because the defendants have not yet been served and a discovery schedule has not been entered.

Thus, Plaintiff’s motion for counsel (Doc. 3) is DENIED without prejudice. Plaintiff may renew

his request for the recruitment of counsel at a later date.

                                              Disposition

        For the reasons stated above, Count 1 shall proceed against Dr. David and Benerio Santos,

but is DISMISSED without prejudice as to Wexford Health Sources, Inc., Lana Nalewaja, John

Baldwin, Kym Johnston, Sarah Johnson, Patty Sneed, Debbie Knauer, Ann Lahr, and Susan

Walker. The Clerk is DIRECTED to TERMINATE these individuals from the docket.

        The Clerk of Court shall prepare for Defendants Dr. David and Benerio Santos: (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.

                                                    5
Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to the defendants’ place of employment as identified by Plaintiff.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                 6
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 3/16/2020

                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                7
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
